Citation Nr: 1635483	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency Benefits based on a marriage to SY.

(The issues of entitlement to an increased rating for degenerative joint disease of the spine, evaluated as 20 percent disabling prior to May 14, 2010, and as 40 percent disabling from that date; entitlement to higher initial evaluations for depression, evaluated as 30 percent disabling prior to January 13, 2011 and as 50 percent disabling from that date; entitlement to an initial evaluation in excess of 10 percent for sinusitis; entitlement to an effective date earlier than January 13, 2011 for the grant of a total rating based on unemployability due to service-connected disability (TDIU); and entitlement to an effective date earlier than January 13, 2011 for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Christopher Loiacono

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to September 1979. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The Veteran entered into a common law marriage with "SH" in February 1995. 

2.  The Veteran did not provide evidence showing the legal dissolution of his common law marriage with "SH".

3.  The Veteran did not establish a legal marriage to "SY".


CONCLUSION OF LAW

The criteria for entitlement to dependency benefits based on a marriage to SY have not been met.  38 U.S.C.A. § 1115, 5110(f) (West 2014); 38 C.F.R. § 3.1j, 3.4 , 3.31, 3.57, 3.204, 3.205, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with notice of what was required to substantiate a claim for dependency benefits based on a marriage to SY in a January 2010 notification letter.  Another letter was sent in April 2010 explaining what documentation was needed to substantiate the Veteran's claim for dependency benefits.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  He was afforded a hearing in October 2015.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Legal Criteria

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115 (West 2014).  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2015).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n) (West 2014); 38 C.F.R. § 3.401(b)(1) (2015).

Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  (2015).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a) (2015).

When the claimant's statement concerning marriage conflicts with other evidence of record, additional evidence is required to accept a marriage as valid or as dissolved.  38 C.F.R. § 3.204(a)(2) (2015).  Where it is necessary to determine if a prior marriage was dissolved due to conflicting evidence in the record, proof of termination of a prior marriage can be shown by proof of death or a certified copy or certified abstract of a final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b) (2015)

The State of Alabama recognizes common law marriage.  As then applicable, to enter into a common-law marriage in Alabama, (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common law marriage could be inferred from the circumstances such as cohabitation and reputation.  Id. at 122.  

Factual Background

In the Veteran's original application for compensation and pension benefits from June 1998, the Veteran listed SH as his wife.  He noted that she was his common law wife and that they had been married since February 1995.  The Veteran was awarded service connection at a 10 percent disability rate in September 1999 based on the application.  The Veteran filed an appeal of the rating; however, the 10 percent rating was continued by a January 2002 Board decision that became final.  Because the rate was not at least 30 percent, the Veteran did not receive additional dependency benefits.  

Beginning in September 2007, the Veteran filed a number of additional claims for service connection and for increased ratings of his service connected disabilities.  As part of a statement in support of claim in March 2009, the Veteran submitted a marriage certificate to indicate he had a dependent spouse.  This marriage certificate was not for the previously claimed marriage to SH.  Instead it was a marriage certificate between himself and SY.  

A May 2009 rating decision increased the Veteran's combined disability rating to 40 percent.  The notification letter indicated the Veteran's benefits did not include additional dependency benefits.  The Veteran, through his representative filed a claim for dependency benefits in September 2009.  He also filed a Declaration of Status of Dependents form.  Section 6 of the form requests information about any marriages the Veteran may have had, including the date and place of the marriage, to whom the marriage was to, and how the marriage was terminated.  The Veteran indicated that SY was his wife and they had been married since October 2000.  The Veteran did not fill in any information to indicate he had a previous marriage.  He did, however, fill in section 7 about SY's former marriages. 

In January 2010, the RO contacted the Veteran about his marital history.  A report of general information states that based on the conversation they RO intended to add SY as the Veteran's spouse.  However, a handwritten notation on the report indicated that a review of the claims file revealed the original claims application where the Veteran stated SH was his common law wife.  A few days after the phone conversation the Veteran was sent a notification letter stating that VA could not pay dependency benefits based on a marriage to SY without further information.  It specified, "We cannot add [SY] as your current spouse until you provide us with some form of dissolution of marriage from [SH].  This may be a divorce decree, a death certificate, or an annulment."

The Veteran responded to the January 2010 notification letter in his April 2010 statement in support of claim.  He stated that he was considered married under common law to SH.  He attached a letter from the probate court stating that no marriage license to SH existed.  He did not attach a divorce decree, death certificate, or an annulment pertaining to his common law marriage to SH.  The stated, however, that he was currently married to SY. 

In September 2010, the Veteran was notified that since no documents were submitted indicating the termination of the common law marriage between SH and himself, the denial of his claim for dependency benefits based on a marriage to SY was continued. 

In August 2011, the Veteran filed a notice of disagreement (NOD) with the September 2010 denial.  The NOD included a copy of the letter from the probate court stating there had not been a marriage license between the Veteran and SH, which had already been added to the claims file in January 2010.  In December 2011, the Veteran's representative submitted a letter from SH, dated in August 2011, stating that she never considered herself married to the Veteran, legally or otherwise.  

In March 2013, the RO issued a Statement of Claim (SOC) continuing to deny dependency benefits based on a marriage to SY.  It reiterated that the law required proof of the termination of the common law marriage to SH before SY could be added as a dependent on his claim.  The SOC further noted that termination of a common law marriage could only occur through a divorce, death of one of the partners, or an annulment.

In April 2013, the Veteran perfected an appeal on this issue through a VA Form 9 and an accompanying statement by his attorney specifying the issue of dependency benefits as included in the appeal of multiple SOCs the encompassed additional issues. 

In November 2014, the Veteran reported to the RO that he had become divorced from SY.  He submitted the final divorce decree dated May 2014, that stated the marriage to SY had been terminated.  The decree also included a mediated divorce settlement agreement between the Veteran and SY, which stated the Veteran and SY had been married from October 2000 to May 2014.  

The Veteran also submitted an October 2013 order from the same court that indicated that SY had attempted to obtain a divorce from Veteran on the basis that the previous marriage to SH had never been legally terminated.  The court declined to hear the issue because it did not have jurisdiction to decide the issue of whether the Veteran and SH were married under common law because SH was not a party to the proceeding. 

Finally, as mentioned in the introduction, the Veteran was afforded a hearing in December 2015 to discuss the issue of dependency benefits based on marriage to SY, among other issues discussed in a separate decision.  The undersigned Veteran's Law Judge, specifically recited the issue as a topic of the hearing.  The Veteran and his representative made no arguments on the issue. 

Analysis

A preponderance of the evidence shows that the Veteran was married to SH under the common law of Alabama.  The elements of the a common law marriage were inferred from the Veteran's signed and certified statement that he had been in a common law marriage with SH since February 1995, which was made in his June 2008 application for benefits.  At the time of the application, there was nothing in the record to conflict with this certified statement by the Veteran.  Thus, the Veteran's marriage was accepted as valid by VA.  

Once the Veteran's combined disability rating met the threshold to collect disability benefits, he asserted that he was entitled to said benefits based on a marriage to SY.  He was informed that he had to submit proof of the termination of his marriage to SH before he could collect benefits based on a marriage to SY.  The Veteran was specifically informed that such proof could only come in the form of a divorce decree, certificate of death, or an annulment.  

The Veteran responded by submitting an October 2000 marriage license for his marriage to SY and letter indicating there was never a marriage license between the Veteran and SH.  This evidence did not establish that the Veteran's common law marriage had been dissolved.  A statement indicating there had been no marriage license between the Veteran and SH fails, both logically and legally, to prove his marriage to SH had been terminated.  The marriage was at common law, therefore it would not have been memorialized by a marriage license. Its absence did not tend to prove either the existence or termination of the marriage to SH.  Further, the letter from the probate court was neither a divorce decree, an annulment, nor a death certificate, and thus could not legally substantiate the termination of the common law marriage.  Moreover, the above documentation was accompanied by a statement in support of claim that reiterated the Veteran's had been in a common law marriage to SH, that only reinforced the need for proof of termination. 

The Veteran also submitted a May 2014 divorce decree by the Circuit Court of Tuscaloosa County, Alabama, that stated that SY and the Veteran were legally married between October 2000 and May 2014.  However, the decree did not address the issue of a common law marriage to SH.  In fact, the same court issued an order in October 2013 specifically declining to hear the issue of whether the Veteran had dissolved the common law marriage because SH was not a party to the action.  38 C.F.R. § 205(b) requires that a divorce decree must specifically recite the effect of dissolving of a common law marriage.  Since the May 2014 divorce decree does not address the common law marriage to SH, it is not sufficient to establish the legal dissolution of that marriage. 

Finally, the Board acknowledges that that the Veteran submitted a letter from SH dated in August 2011, stating that she never considered herself married to the Veteran.  Without a mutual understanding, a common law marriage cannot exist.  However, the Board gives the statement by SH little probative value.  

The statement was made in the context of helping the Veteran obtain benefits, which was demonstrated by it being faxed directly to Veteran's representative.  In contrast, the Board gives great weight to the statements made by the Veteran that he had was married at common law to SH.  His statement that such a marriage existed in the June 1998 application was made contemporaneously to the claimed common law marriage.  Statements made contemporaneously to an event tend to negate the likelihood of deliberate or conscious misrepresentation.  See Fed.R.Evid. 803(1).  See also Gambill v. Shinseki, 576 F.3d 1307, 1330 (Fed.Cir.2009) (Moore, J., concurring) (recognizing that the Veterans Court has looked to the Federal Rules as " 'guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence' " (quoting Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2008))).  The Veteran's statement in this case was made in direct response to the question about his marital status at the time that he perceived the marriage had existed.  SH's statement was 13 years after the period she acknowledged she cohabitated with the Veteran and 11 years after the Veteran claims he was no longer married SH.  The Veteran's presence sense and contemporaneous statement holding out the marriage, thus carries more weight.  

Further, the Veteran continued to assert that he was married to the Veteran at common law in April 2010.  This was after he had been notified he had to prove the termination of any prior marriage to receive benefits based on a marriage to SY.  The continued assertion of the common law marriage was against his own interest at that point because it inhibited his ability to collect dependency benefits.  Similar to contemporaneous statements, statements against one's own interest are considered reliable.  See Fed.R.Evid. 804(b)(2).  Since the Veteran's assertion was against his own pecuniary interest, it is given great weight.  Moreover, it is consistent with the prior assertion regarding the existence of a common law marriage to SH.  SH's statement was at no cost to herself.  It was also inconsistent with the claim that a common law marriage had existed between the Veteran and SH, which had been continuously asserted for 13 years.  Therefore, the statements of the Veteran regarding the existence of the common law marriage significantly outweigh the statement made by the SH. 

As the preponderance of the evidence indicates that the Veteran established a common law marriage to SH, and there is no legally sufficient proof in the evidence of record that the common law marriage to SH was dissolved, the Veteran was not entitled to receive dependency benefits based on a marriage to SY.  38 U.S.C.A. § 1115, 5110(f) (West 2014); 38 C.F.R. § 3.1j, 3.4, 3.31, 3.57, 3.204, 3.205, 3.401 (2015).


ORDER

Entitlement to dependency benefits based on a marriage to SY is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


